Citation Nr: 1825313	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to apportionment of the Veteran's benefits in favor of the appellant, his former spouse.

2.  Entitlement to apportionment of the Veteran's benefits in favor of M.P., the Veteran and appellant's biological child.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel





INTRODUCTION

The Veteran had active service from August 1964 to August 1968.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not show that the appellant's substantive appeal has been forwarded to the Veteran.  See 38 C.F.R. § 19.102.  A remand is necessary so that this procedural requirement can be met.  

There are several relevant documents that need to be obtained and associated with the claims file prior to adjudication.  The appellant submitted only the first page of the father's proposed parenting plan, but no final order has been provided.  Complete copies of all court rulings regarding child support are needed.  Furthermore, all documents regarding the mortgage of the marital home and foreclosure for the period from January 2011 to the foreclosure date are needed.  Please also provide circumstances surrounding the foreclosure.  No income and expense reports have been submitted by the Veteran.  The Veteran should be asked to submit this report.  

Also, in the August 2014 statement of the case, the RO only adjudicated the issue of apportionment of the Veteran's benefits in favor of the appellant but did not adjudicate apportionment of the Veteran's benefits in favor of M.P., the Veteran and appellant's biological child.  Upon remand, a new supplemental statement of the case should be issued that considers both benefits for the appellant and the Veteran's child.

Accordingly, the case is REMANDED for the following action:

1.  Provide a copy of the appellant's notice of disagreement and substantive appeal to the Veteran.

2.  Ask the appellant and the Veteran to submit all court rulings regarding child support for the Veteran's son and any support for the appellant.

3.  Ask the appellant to submit documents regarding the mortgage of the marital home and foreclosure from January 2011 to the foreclosure date.  The appellant is asked to provide the circumstances surrounding the foreclosure of the marital home.

4.  Ask the Veteran to submit an income and expense report.

5.  Then, readjudicate the claims of apportionment of the Veteran's benefits in favor of the appellant as well as the Veteran's child.  Provide the appellant and the Veteran (and their representatives, if any) with a supplemental statement of the case and an opportunity to respond.  Thereafter, return the case to the Board as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




